DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2014/0367918 A1) in view of Macher (US 10,443,988 B2).

	Regarding claim 1, Mason teaches a method for remote competition (See Abstract) that includes a first location remote from a second location, the first and second set of touch sensitive targets of the predetermined number wherein each of the targets of the first and second sets include radio connectivity for coupling status/hit information related to each respective target to a cloud resource (See Figure 12, [0038+, 0044+]), detecting at the first location from a first app running on a first computing device a start of game command wherein the first app is in data communication with a cloud resource (See [0073+] and [0044+] for the cloud), communicating status information from a first app for receipt by a second app running on a second computing device at the second location and receiving status information via the first app communicated from the second app wherein the status information is received by the first app from the second app via the cloud resource (See [0039+] and [0044+]), detecting hits of one or more of the targets of the first set of targets via the first app wherein the first app also receives information indicative of detected hits of one or more of the targets of the second set of targets via the second app (See [0039+]), communicating game result information from a first app for receipt to the second app running and receiving game result information via the first app communicated from the second app wherein the game result information is received by the first app from the second app via the cloud resource (See [0039+] and [0044+]), wherein a competition occurs at the first and second locations (See [0039+]).  Macher at Figure 35 teaches 

	Regarding claim 2-3, Mason teaches wherein the first app displays commonly with the second app information indicative of results of the competition (See [0074+]), wherein the first computing device comprises a mobile phone (See [0044+]).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2014/0367918 A1) in view of Macher (US 10,443,988 B2) and Schulz (US 10,895,435 B2).

	Regarding claim 4-5, Schulz teaches:
Claim 4: wherein the game includes in part selectively activating a light source in each of the targets of the first set of targets (See 16:4+)
Claim 5: wherein the light source in each of the targets of the first set of targets changes state based on hits of the respective targets of the first set of targets (See 16:4+)
	It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Mason with the teaching of Schulz to allow for hit indication to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711